Berry, J.
This ease came into the district court for Mower-county upon appeal, upon questions of law and fact, from a judgment of a justice of the peace. In pursuance of a stipulation of the parties, and by order of the court, it was sent to-a referee, for a trial and determination of the issues therein. Having heard the case, the referee reported a judgment in favor of defendants. Prom the judgment entered in accordance with the report, the plaintiff appeals to this court. The only point made in support of the appeal is, that thq justice had no jurisdiction of the action brought before him, because the amount in controversy therein exceeded one hundred dollars, and that, therefore, the district court acquired no jurisdiction through the appeal. Whether the objection to the jurisdiction of the justice would have'been valid or not, if it had been seasonably and properly taken, we need not inquire. No objection appears to have been taken to the jurisdiction of the district court until the ease reached this court. The case was one of which the district court could acquire complete jurisdiction by the voluntary appearance of the parties, and their voluntary submission of the matters in controversy between them to its adjudication. That is precisely what was-*129done in this case, and the effect was to confer upon the district court complete jurisdiction to render the judgment appealed from.
Judgment affirmed.